OPINION
BUSSEY, Judge:
Appellant, Antonio R. Juarez, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Comanche County, Case No. CRM-72-1144, for the offense of Carrying a Concealed Weapon. His punishment was fixed at a fine of Twenty-five Dollars ($25.00) and from said judgment and sentence, a timely appeal has been perfected to this Court.
The sole proposition of error asserts that the trial court in excusing juror Townsend for cause after the jury was impaneled and sworn and that the calling of another juror and the subsequent swearing of the new panel placed the defendant in double jeopardy. This proposition was asserted by the defendant in the companion case of Juarez v. State, Okl.Cr., 508 P.2d 1093. For the reasons set forth in Juarez, supra, we are of the opinion that the proposition is without merit. The judgment and sentence is, accordingly,
Affirmed.
BLISS, P. J., and BRETT, J., concur.